


Exhibit 10.56

 

Execution Copy

 

AMENDED AND RESTATED

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

THE UNITED STATES LIFE INSURNANCE COMPANY IN THE CITY OF NEW YORK

 

This Amended and Restated Unconditional Capital Maintenance Agreement (this
“Agreement”), is made, entered into and effective as of February 18, 2014, by
and between American International Group, Inc., a corporation organized under
the laws of the State of Delaware (“AIG”), and The United States Life Insurance
Company of New York, a corporation organized under the laws of the New York (the
“Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a life insurer subject to certain capital requirements
of the insurance laws and regulations of New York (the “Domiciliary State”);

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG;

 

WHEREAS, AIG has an interest in unconditionally maintaining the Company’s
financial condition; and

 

WHEREAS, AIG and the Company executed that certain Unconditional Capital
Maintenance Agreement, dated March 30, 2011 (as amended, the “2011 CMA”), and
the parties have agreed to amend and restate such 2011 CMA as provided in this
Agreement:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.                                      Capital Contributions.  In the event
that the Company’s Total Adjusted Capital for each of the Company’s first and
third fiscal quarters (as determined based on the Company’s first and third
fiscal quarterly filed statutory financial statements, respectively, subject to
any adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) falls below the
Specified Minimum Percentage of the Company’s projected Company Action Level RBC
(in each case as estimated by the Company as of the end of each such first and
third fiscal quarters, as the case may be, taking into account (for purposes of
such estimation) facts and circumstances occurring after the end of such fiscal
quarter but before such time as AIG would be obligated pursuant to paragraph 3
to make a contribution), AIG shall, within the respective time periods set forth
under paragraph 3, in accordance with paragraph 4 and in compliance with
applicable law,

 

--------------------------------------------------------------------------------


 

provide to the Company cash, cash equivalents, securities or other instruments
that qualify (as admitted assets) for purposes of calculating the Company’s
Total Adjusted Capital, as a contribution and not as a loan, in an amount such
that the Company’s Total Adjusted Capital as of the end of each of the Company’s
second and fourth fiscal quarter, as the case may be, will be projected to be at
least equal to the Specified Minimum Percentage of the Company’s Company Action
Level RBC.  Notwithstanding the foregoing, AIG may, at any time as it deems
necessary in its sole discretion and in compliance with applicable law, make a
contribution to the Company in such amount as is required for the Company’s
Total Adjusted Capital to equal a percentage of its Company Action Level RBC
determined to be appropriate by the Company and AIG.

 

2.                                      Defined Terms.  For the avoidance of
doubt, the terms “Total Adjusted Capital” and “Company Action Level RBC” shall
have the meanings ascribed thereto under the insurance laws and regulations of
the Domiciliary State, or, if not defined therein, shall have the meanings
ascribed thereto in the risk-based capital (“RBC”) instructions promulgated by
the National Association of Insurance Commissioners (“NAIC”). The term
“Specified Minimum Percentage” shall be equal to the percentage set forth on
Schedule 1 attached hereto, which shall be agreed to by AIG and the Company at
least once every year beginning upon the date of the filing of the Company’s
2014 Annual Statement with the Domiciliary State’s insurance department and
following review against the capital adequacy standards and criteria (“Agency
Criteria”) of each of Standard & Poor’s Corp. (“S&P”), Moody’s Investors Service
(“Moody’s”) and A.M. Best Company (“A.M. Best”).  Notwithstanding the obligation
of the Company and AIG to review the Specified Minimum Percentage on an annual
basis, the parties hereto agree to review and revise the Specified Minimum
Percentage on a more frequent basis, if the parties agree it is appropriate, to
take into account (a) any material changes after the date hereof to any Agency
Criteria adopted by any of S&P, Moody’s or A.M. Best, on the one hand, or to the
law of the Domiciliary State or NAIC RBC rules or instructions, on the other
hand, which causes the results under the Agency Criteria to diverge from that
under the law of the Domiciliary State or NAIC RBC rules or instructions,
(b) the Company completes a material transaction that is treated materially
differently by the Agency Criteria, on the one hand, and the NAIC RBC rules or
instructions, on the other hand, or (c) any other material development or
circumstance affecting the Company which AIG and the Company agree merits a
reevaluation of the Specified Minimum Percentage then in effect.

 

3.                                      Timing of Capital Contributions.  The
Company and AIG agree that any contribution to be made under paragraph 1 will
take place within the following two time periods per year, as applicable:
(a) during the time

 

2

--------------------------------------------------------------------------------


 

beginning on the first business day after the filing of the Company’s first
fiscal quarterly statutory financial statements and ending on the last business
day prior to the end of the Company’s second fiscal quarter; and (b) during the
time beginning on the first business day after the filing of the Company’s third
fiscal quarterly statutory financial statements and ending on the last business
day prior to the end of the Company’s fourth fiscal quarter. Notwithstanding the
foregoing, in compliance with applicable law, any capital contribution provided
for under paragraph 1 may be made by AIG after the close of any fiscal quarter
or fiscal year of the Company but prior to the filing by the Company of its
statutory financial statements for such fiscal quarter or fiscal year,
respectively, and contributions of this nature shall be recognized as capital
contributions receivable as of the balance sheet date of the yet to be filed
quarterly or annual financial statement (as the case may be), pursuant to
paragraph 8 of Statement of Statutory Accounting Principles No. 72, to the
extent approved by the Domiciliary State.

 

4.                                      Funding Mechanics.  At the time that any
contribution is due under paragraph 3, AIG agrees that it will either (a) make
such contribution to the Company’s direct parent and cause such direct parent to
then contribute such funds, securities or instruments so contributed by AIG to
the Company, or (b) make such contribution directly to the Company without
receiving any capital stock or other ownership interest in exchange therefor. 
All contributions contemplated under this Agreement shall be approved and made
in compliance with applicable law, including, without limitation, approval by
the board of directors of each applicable entity and any prior notice or
approval requirements specified under applicable rules and regulations.

 

5.                                      AIG Policies.  Subject to the
requirements of applicable law and the approval, to the extent required, by any
or all of the Company’s senior management, relevant management committees, board
of directors, and of any insurance regulator, the Company hereby acknowledges
that, in a manner consistent with past practice and any other reasonable
requirements of AIG, it will comply with all financial and budgetary planning,
risk mitigation, derisking or pricing, corporate governance, investment,
informational and procedural requirements set forth by AIG.

 

6.                                      No Failure to Claim.  AIG hereby waives
any failure or delay on the part of the Company in asserting or enforcing any of
its rights or in making any claims or demands hereunder.

 

7.                                      Termination.  Unless earlier terminated
in accordance with this paragraph 7, this Agreement shall continue
indefinitely.  AIG shall have the absolute right to terminate this Agreement
upon thirty (30) days’ prior written notice to the Company, which notice shall
state the effective date of termination (the “Termination Date”); provided,
however, that AIG agrees

 

3

--------------------------------------------------------------------------------


 

not to terminate this Agreement unless (a) AIG significantly modifies the
corporate structure or ownership of the Company, or (b) AIG sells the Company to
an acquirer, in each case, (i) having a rating from at least one of S&P,
Moody’s, A.M. Best or a substitute agency, which is a nationally recognized
statistical rating organization, that is at least equal to the lower of
(x) AIG’s then-current rating from such agency or (y) the Company’s then-current
rating as supported by this Agreement from such agency; or (ii) such that,
immediately on the effective date of the modification of corporate structure or
sale by AIG of the Company, the Company’s capitalization is consistent with the
minimum capital adequacy standards and criteria of at least one of S&P,
Moody’s, A.M. Best or a substitute agency, which is a nationally recognized
statistical rating organization, for a rating that is equal to or better than
the Company’s then-current rating on the date immediately preceding such
modification of corporate structure or sale.  To the extent not terminated
previously by AIG pursuant to the foregoing, this Agreement will terminate
automatically one year after the closing of any sale of the Company by AIG, and
all provisions hereof will be of no further force and effect.  For the avoidance
of doubt, the termination of this Agreement pursuant to this paragraph 7 shall
not relieve either party of any obligation it may owe to the other party
hereunder that existed prior to, and remains outstanding as of, the Termination
Date.

 

8.                                      Policyholder Rights.  Any policyholder
holding a policy issued by the Company prior to the termination of this
Agreement shall have the right to demand that the Company enforce the Company’s
rights under paragraphs 1, 3 and 4 of this Agreement, and, if the Company fails
or refuses to take timely action to enforce such rights or the Company defaults
in any claim or other payment owed to any such policyholder when due, such
policyholder may proceed directly against AIG to enforce the Company’s rights
under paragraphs 1, 3 and 4 of this Agreement; provided, however, that no
policyholder of the Company may take any action authorized under this paragraph
8 unless and until (a) such policyholder has given AIG written notice of its
intent to enforce the terms of this Agreement as provided in this paragraph 8,
which notice shall specify in reasonable detail the nature of and basis for the
policyholder’s complaint and (b) AIG has failed to comply with this Agreement
within sixty (60) days after such notice is given; and, provided, further, that
upon termination of this Agreement in accordance with paragraph 7 hereof, the
rights of any policyholder as provided for under this paragraph 8 shall
terminate effective as of the Termination Date, except with respect to the
obligation of AIG (if any) to make capital contributions to the Company pursuant
to paragraphs 1, 3 and 4 of this Agreement solely to the extent such obligation
arose prior to, and remained unsatisfied as of, the Termination Date (it being
understood that upon AIG’s satisfaction of all such obligations after the
Termination Date, no such policyholder shall have

 

4

--------------------------------------------------------------------------------


 

any rights against the Company or AIG, as the case may be, under this paragraph
8).

 

9.                                      No Indebtedness; No Policyholder
Recourse Against AIG.  This Agreement is not, and nothing herein contained and
nothing done pursuant hereto by AIG shall constitute or be construed or deemed
to constitute, an evidence of indebtedness or an obligation or liability of AIG
as guarantor, endorser, surety or otherwise in respect of any obligation,
indebtedness or liability, of any kind whatsoever, of the Company.  This
Agreement does not provide, and is not intended to be construed or deemed to
provide, any policyholder of the Company with recourse to or against any of the
assets of AIG.

 

10.                               Notices.  Any notice, instruction, request,
consent, demand or other communication required or contemplated by this
Agreement shall be in writing, shall be given or made or communicated by United
States first class mail, addressed as follows:

 

If to AIG:

 

American International Group, Inc.

175 Water Street

New York, New York 10038

Attention:  Secretary

 

If to the Company:

 

The United States Life Insurance Company in the

City of New York

2919 Allen Parkway

Houston, Texas 77019

Attention:  Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

The United States Life Insurance Company in the

City of New York

c/o AIG Life and Retirement

1999 Avenue of the Stars, 27th Floor

Los Angeles, CA 90067

Attention:  General Counsel

 

11.                               Successors.  The covenants, representations,
warranties and agreements herein set forth shall be mutually binding upon and
inure to the mutual benefit of AIG and its successors and the Company and its
successors.

 

5

--------------------------------------------------------------------------------


 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of New York, without
giving effect to the principles of conflict of laws.

 

13.                               Severability.  If any provision of this
Agreement shall be declared null, void or unenforceable in whole or in part by
any court, arbitrator or governmental agency, said provision shall survive to
the extent it is not so declared and all the other provisions of this Agreement
shall remain in full force and effect unless, in each case, such declaration
shall serve to deprive any of the parties hereto of the fundamental benefits of
or rights under this Agreement.

 

14.                               Entire Agreement; Amendments.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussion, whether oral or written, of the
parties.  This Agreement may be amended at any time by written agreement or
instrument signed by the parties hereto.

 

15.                               Headings.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

16.                               Counterparts.  This Agreement may be signed by
the parties in one or more counterparts which together shall constitute one and
the same agreement among the parties.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Charles S. Shamieh

 

 

Name:

Charles S. Shamieh

 

 

Title:

Senior Vice President and Chief Corporate Actuary

 

 

 

 

 

THE UNITED STATES LIFE INSURANCE COMPANY

 

IN THE CITY OF NEW YORK

 

 

 

 

 

By:

/s/ Mary Jane Fortin

 

 

Name:

Mary Jane Fortin

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Specified Minimum Percentage shall equal 385% of the Company’s Company
Action Level RBC.

 

--------------------------------------------------------------------------------
